UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/10 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund SEMIANNUAL REPORT February 28, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 35 Statement of Assets and Liabilities 36 Statement of Operations 37 Statement of Changes in Net Assets 39 Financial Highlights 44 Notes to Financial Statements 57 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus AMT-Free Municipal Bond Fund, covering the six-month period from September 1, 2009, through February 28, 2010. Municipal markets began the reporting period in the midst of a broad-based rebound in security prices, supported in part by The American Recovery and Reinvestment Act of 2009.The Act has had a noticeable impact on the municipal bond market, helping to provide credit stability and aiding supply-and-demand dynamics. And as improving municipal bond market conditions and investor sentiment prevailed, high-yield securities profited the most during the recent fixed income market rally as investors sought higher yields to a greater extent than the price stability that higher-quality issuers offered. We recently have seen yield differences along the municipal bond markets maturity range widen, which may be an indication of investors anticipation of the next phase of the economic cycle.As for the municipal bond market outlook, we believe investors may choose to consider a more selective approach as select state and local municipalities plan for projected budget shortfalls. As always, your financial advisor can help you identify potential opportunities and recommend appropriate ways for you to align them with your current tax-managed needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by James Welch and Steven Harvey, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2010, Dreyfus AMT-Free Municipal Bond Funds Class A shares produced a total return of 4.52%, Class B shares returned 4.19%, Class C shares returned 4.14%, Class I shares returned 4.66% and Class Z shares returned 4.57%. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, produced a total return of 4.13%. 2 Municipal bonds generally rallied over the reporting period amid robust demand for a limited supply of securities. The funds returns were higher than its benchmark and roughly in line with its Lipper category average, primarily due to strong security selections among revenue-backed bonds. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal income tax, as is to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus.The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (high yield or junk bonds), or the unrated equivalent as determined by Dreyfus. The funds portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the funds portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, gen- eral obligation, and revenue, based on their apparent relative val- ues.The fund seeks to invest in several of these sectors. Municipal Bonds Rebounded with U.S. Economy The reporting period began in the wake of the most severe recession since the 1930s, in which plunging housing markets, rising unemployment and declining consumer confidence took a steep toll. Although the U.S. economy returned to growth during the third quarter of 2009, the pace of economic improvement proved to be slower than historical averages. As has been the case since early 2009, the municipal bond rally during the reporting period was fueled by changing investor sentiment as government and monetary authorities aggressive remedial measures gained traction. In addition, the market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand for tax-exempt securities intensified as investors sought alternatives to low yielding money market funds. Despite evidence of economic improvement nationally, most states continued to struggle with budget shortfalls as tax revenues declined while demand for services intensified. In light of the sub-par economic recovery, the Federal Reserve Board (the Fed) left short-term interest rates unchanged throughout the reporting period in a historically low range between 0% and 0.25%. In this environment, yields of longer-term municipal bonds continued to trend downward.Performance was particularly strong among lower-rated municipal bonds that had been punished severely during the downturn. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its holdings of bonds backed by revenues from airports, highways, water facilities and sewer facilities. Conversely, we maintained underweighted exposure to general obligation bonds issued by state governments.To a lesser extent, we also found opportunities meeting our investment criteria among corporate-backed municipal bonds, including those issued on behalf of 4 airlines, industrial development projects and the states settlements of litigation with U.S. tobacco companies. As valuations of lower-rated bonds expanded, we gradually upgraded the funds overall credit quality, reducing its holdings of BBB-rated bonds in favor of bonds rated A or better. Given steep yield differences along the markets maturity spectrum, the fund benefited from its focus on securities in the 25-year range, which gained value as they moved closer to final maturity. Supply-and-Demand Factors May Remain Favorable Although municipal bonds appeared to be fairly valued as of the reporting periods end, we remain optimistic regarding their long-term prospects. Demand seems likely to remain robust as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low.Of course, we are prepared to adjust our strategies as market conditions change. March 15, 2010 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Neither Class Z nor Class I shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect, until such time as it gives shareholders at least 90 days prior notice, and at least until January 1, 2010 for Class A, B, C, I, and Z shares. Had these expenses not been absorbed, the funds returns would have been lower.The Dreyfus Corporation has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees for Class A, B,C, I and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) exceed 0.45%. Dreyfus may terminate this agreement upon at least 90 days prior notice to investors but has committed not to do so until at least January 1, 2011. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from September 1, 2009 to February 28, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 3.50 $ 6.02 $ 7.29 $ 2.23 $ 2.28 Ending value (after expenses) $1,045.20 $1,041.90 $1,041.40 $1,046.60 $1,045.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 3.46 $ 5.96 $ 7.20 $ 2.21 $ 2.26 Ending value (after expenses) $1,021.37 $1,018.89 $1,017.65 $1,022.61 $1,022.56  Expenses are equal to the funds annualized expense ratio of .69% for Class A, 1.19% for Class B, 1.44% for Class C, .44% for Class I and .45% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.5% Rate (%) Date Amount ($) Value ($) Alabama1.2% Alabama State Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 5,327,950 Jefferson County Public Building Authority, LR Warrants (Insured; AMBAC) 5.13 4/1/17 2,380,000 1,496,877 Alaska1.9% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 705,000 705,458 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,865,059 Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/27 4,645,000 4,971,729 Arizona.9% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,175,400 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,960,388 Arkansas.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,096,986 California11.2% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 2,000,000 2,152,640 Beaumont Financing Authority, Local Agency Revenue (Insured; AMBAC) 4.75 9/1/33 7,065,000 5,951,839 California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,311,910 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO 5.25 10/1/16 295,000 295,622 California, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 9/1/10 105,000 a 107,710 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 6,880,967 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,111,150 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 b 1,113,743 California Public Works Board, LR (University of California) (Insured; AMBAC) 5.40 12/1/16 1,000,000 1,002,890 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,961,329 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 849,817 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 b 1,000,053 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 723,420 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,770,000 2,556,571 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,640,000 5,118,643 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,760,325 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 3,866,835 Nevada Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/22 1,160,000 1,224,612 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 b 579,405 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 b 1,486,628 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/28 4,000,000 b 1,340,640 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,110,200 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,107,720 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,521,867 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/20 1,425,000 1,530,535 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 b 844,306 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,251,920 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,809,390 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 803,840 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado2.1% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 516,420 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 584,592 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,185,080 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,332,924 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GMNA) 5.88 1/20/20 1,940,000 1,973,232 Colorado Water Resources and Power Development Authority, Drinking Water Revenue 5.25 9/1/15 1,000,000 1,003,710 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,000,920 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 6/15/11 7,300,000 a,b 2,913,357 Delaware1.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 5,000,000 5,087,450 Delaware Housing Authority, Revenue 5.15 7/1/17 540,000 551,626 Delaware Housing Authority, Revenue 5.40 7/1/24 770,000 796,203 District of Columbia.4% Metropolitan Washington Airports Authority, Dulles Toll Road First Senior Lien Revenue (Dulles Metrorail and Capital Improvement Projects) 5.00 10/1/39 1,000,000 1,019,040 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia (continued) Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,058,950 Florida5.9% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 4,400,000 4,374,392 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/17 2,000,000 2,017,920 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 600,000 625,824 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,096,800 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 3,500,000 3,512,950 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,684,224 Florida State University Financial Assistance Inc., Educational and Athletic Facilities Improvement Revenue (Insured; AMBAC) 5.00 10/1/18 1,705,000 1,781,179 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 1,919,918 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 2,500,000 c 2,503,950 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,319,500 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 5.00 11/1/26 1,000,000 1,009,540 Orlando, Capital Improvement Special Revenue 4.75 10/1/22 2,875,000 2,882,446 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/26 1,955,000 1,880,749 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/31 750,000 682,027 University of Central Florida, COP (UCF Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,832,299 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/19 1,525,000 1,656,577 Georgia2.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,761,901 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,037,580 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,314,708 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,219,415 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,097,780 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,264,391 Idaho2.1% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 5.38 4/1/12 5,000 a 5,495 Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,332,816 Caldwell, Parity Lien Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 9/1/18 2,625,000 2,795,572 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,783,675 Illinois3.5% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,677,375 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,637,900 Illinois, GO 5.00 1/1/24 2,500,000 c 2,637,100 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 783,105 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 522,510 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/28 1,000,000 1,040,070 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,773,300 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,229,020 Kentucky.2% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,500,000 1,383,120 Louisiana1.2% Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5.50 5/1/15 705,000 737,176 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,289,060 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 3,465,000 3,464,723 Maine.8% Maine Housing Authority, Mortgage Purchase Bonds 5.35 11/15/21 4,290,000 4,322,647 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland1.4% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,377,750 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,075,000 1,075,742 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Single Family Program) 4.75 4/1/13 2,890,000 2,936,934 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,022,460 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,434,549 Michigan16.4% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 1,000,000 1,010,430 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 b 7,232,800 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 b 685,033 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,760,295 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,203,030 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit, Water Supply System Revenue (Insured; FGIC) (Prerefunded) 5.75 7/1/11 4,000,000 a 4,290,480 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 968,724 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 896,889 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,117,030 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 2,205,090 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,555,000 1,572,525 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,805,544 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,050,260 Grand Valley State University, Revenue (Insured; FGIC) (Prerefunded) 5.25 12/1/10 3,000,000 a 3,116,310 Huron Valley School District, GOUnlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 b 4,491,765 Jonesville Community Schools, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/16 685,000 759,062 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,568,170 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,839,278 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 5.50 7/1/20 1,255,000 1,132,474 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,700,020 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 4,250,000 3,996,147 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,500,000 1,532,115 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.38 10/1/21 10,200,000 d,e 11,203,527 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,532,472 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 707,973 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,984,700 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,250,225 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 6,000,000 5,130,360 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,345,240 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 a 3,590,469 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,679,723 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,700,025 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 1,105,140 Wayne State University Board of Governors, General Revenue (Insured; AMBAC) 5.00 11/15/36 1,000,000 1,018,770 Wayne State University Board of Governors, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/30 2,000,000 2,078,640 Mississippi.2% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 5.00 11/1/20 1,315,000 1,373,807 Missouri.5% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 4.85 12/1/11 215,000 227,339 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 625,000 643,213 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 605,000 619,115 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 5.00 2/15/25 1,265,000 1,344,619 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nebraska.4% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 5.25 4/1/16 2,305,000 2,487,487 Nevada1.4% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,865,000 2,973,154 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 4,980,700 New Hampshire.4% New Hampshire Housing Finance Authority, Multi-Family Revenue 5.05 7/1/12 760,000 778,187 New Hampshire Housing Finance Authority, Multi-Family Revenue 5.15 7/1/13 1,175,000 1,199,264 New Jersey.8% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 80,597 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 185,000 221,674 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,000,000 4,088,460 New York1.2% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,646,900 New York City, GO 5.00 8/1/28 1,000,000 1,060,940 North Carolina10.0% Appalachian State University, Housing and Student Center System Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.60 7/15/10 1,000,000 a 1,030,590 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,121,620 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Charlotte, GO 5.00 7/1/21 1,525,000 1,596,217 Charlotte, GO 5.00 7/1/22 2,110,000 2,203,663 Charlotte, Water and Sewer System Revenue 5.00 7/1/34 2,000,000 2,144,120 Charlotte, Water and Sewer System Revenue 4.63 7/1/36 1,000,000 1,019,230 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,000,000 1,011,640 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,961,480 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,139,910 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,059,980 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/39 1,000,000 1,041,810 New Hanover County, GO Public Improvement Bonds (Prerefunded) 5.75 11/1/10 1,700,000 a 1,798,702 North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 2,205,000 2,414,607 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (Wake Forest University) 5.00 1/1/38 1,000,000 1,051,380 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.00 10/1/38 1,005,000 1,053,994 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Prerefunded) 5.13 10/1/12 1,000,000 a 1,112,450 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 6,000,000 6,225,480 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,170,670 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 757,160 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,174,770 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,933,593 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 1,000,000 a 1,044,460 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 2,000,000 a 2,088,920 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,019,560 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,285,415 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 910,910 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 a 1,186,420 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 3,022,858 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/30 1,000,000 1,024,360 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,084,140 Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/25 1,250,000 1,303,388 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,052,940 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,244,008 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,040,950 Winston Salem, COP 4.75 6/1/31 1,000,000 1,010,190 Ohio1.9% Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 5.00 12/1/35 3,300,000 3,305,709 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,177,209 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,109,780 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) (Prerefunded) 4.75 6/1/12 1,455,000 a 1,588,758 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,630,000 2,246,283 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,173,908 Oregon.6% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,657,292 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,621,110 Pennsylvania5.2% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 1,819,260 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,568,600 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 2,000,000 1,656,680 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,843,640 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,006,320 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,423,680 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,808,425 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,539,229 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 2,000,000 2,214,760 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,789,310 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 1,410,000 1,421,844 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 270,000 286,556 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 730,000 a 809,862 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 2,500,000 2,503,600 Texas7.5% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/15 1,580,000 1,570,694 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/24 2,750,000 2,425,802 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 1,000,000 797,560 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,180,416 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,955,000 2,150,265 Corpus Christi, Utility System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/21 1,000,000 1,033,640 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 5.25 8/15/17 1,295,000 1,454,557 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/23 135,000 b 64,984 El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/20 415,000 453,035 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 5.25 2/1/18 1,000,000 1,089,180 Houston, Tax and Revenue Certificates of Obligation (Prerefunded) 5.63 3/1/11 300,000 a 315,840 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 525,000 532,870 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 740,000 751,093 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/29 1,000,000 1,004,480 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 4,000,000 b 1,355,160 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 9,110,000 b 2,903,084 Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 5.50 1/20/21 995,000 1,015,228 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 986,929 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,373,359 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,214,147 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 b 427,120 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 b 1,879,958 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,431,128 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,323,900 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 3,000,000 3,220,830 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,080,550 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 312,786 San Antonio, GO 5.00 2/1/16 120,000 120,438 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 1,726,436 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,243,023 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 365,000 403,599 Utah.2% Intermountain Power Agency, Subordinated Power Supply Revenue 5.25 7/1/22 1,250,000 1,316,162 Virginia8.3% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,559,791 Alexandria, Consolidated Public Improvement GO Bonds (Prerefunded) 5.50 6/15/10 2,625,000 a 2,693,696 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 993,330 Bristol, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/20 2,185,000 2,245,437 Capital Region Airport Commission, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 1,000,000 1,039,360 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 900,000 910,314 Chesapeake, GO Public Improvement Bonds 5.50 12/1/17 1,750,000 1,903,160 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,179,600 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,074,560 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,751,835 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,885,000 2,731,576 Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) 5.25 6/1/19 1,120,000 1,178,587 Fairfax County Water Authority, Water Revenue (Prerefunded) 5.50 4/1/10 1,830,000 a 1,857,853 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,284,096 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,217,410 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,116,720 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 305,680 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,009,630 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,255,366 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,593,875 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 a 1,185,610 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 674,409 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 a 251,864 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,642,440 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,061,760 Virginia Public Building Authority, Public Facilities Revenue (Prerefunded) 5.75 8/1/10 2,700,000 a 2,764,584 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Public School Authority, School Financing Bonds 5.00 8/1/28 1,500,000 1,637,250 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.00 10/1/29 1,000,000 1,088,420 Virginia Resources Authority, Clean Water State Revolving Fund Revenue (Prerefunded) 5.38 10/1/10 1,535,000 a 1,582,723 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,292,060 Washington2.1% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 1,000,000 1,065,640 Washington, GO (Various Purpose) 5.00 2/1/28 3,155,000 3,423,522 Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 4.00 6/1/24 2,645,000 2,438,425 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,500,000 3,767,890 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,062,130 Wisconsin.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,069,760 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,162,720 U.S. Related5.3% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 1,500,000 a 1,530,210 30 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Government of Guam, GO 6.75 11/15/29 500,000 530,280 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 1,976,440 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,000,000 1,029,450 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,335,317 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 2,360,000 2,384,426 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,250,000 3,290,950 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 a 1,172,160 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 1,013,950 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 1,912,215 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,001,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,251,978 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,085,020 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) (Prerefunded) 6.50 10/1/10 3,000,000 a 3,142,050 Total Long-Term Municipal Investments (cost $537,646,916) The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments.3% Rate (%) Date Amount ($) Value ($) Nebraska.0% Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) 0.30 3/1/10 200,000 f 200,000 Ohio.3% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; JPMorgan Chase Bank) 0.14 3/1/10 1,400,000 f 1,400,000 Total Short-Term Municipal Investments (cost $1,600,000) Total Investments (cost $539,246,916) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Collateral for floating rate borrowings. e Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2010, this security had a total market value of $11,203,527 or 2.0% of net assets. f Variable rate demand noterate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 32 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 35.5 AA Aa AA 20.0 A A A 24.5 BBB Baa BBB 8.5 BB Ba BB 2.8 B B B .4 F1 MIG1/P1 SP1/A1 .3 Not Rated g Not Rated g Not Rated g 8.0  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 34 STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 539,246,916 554,124,520 Cash 1,134,001 Interest receivable 7,005,128 Receivable for investment securities sold 3,467,068 Receivable for shares of Common Stock subscribed 1,133,118 Prepaid expenses 57,941 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 274,755 Payable for floating rate notes issuedNote 4 5,100,000 Payable for investment securities purchased 5,086,700 Payable for shares of Common Stock redeemed 929,449 Interest and expense payable related to floating rate notes issuedNote 4 15,967 Accrued expenses 148,153 Net Assets ($) Composition of Net Assets ($): Paid-in capital 547,705,782 Accumulated undistributed investment incomenet 43,842 Accumulated net realized gain (loss) on investments (7,260,476) Accumulated net unrealized appreciation (depreciation) on investments 14,877,604 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 288,713,812 2,197,585 24,713,728 837,838 238,903,789 Shares Outstanding 21,549,049 164,011 1,844,624 62,526 17,823,059 Net Asset Value Per Share ($) See notes to financial statements. The Fund 35 STATEMENT OF OPERATIONS Six Months Ended February 28, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,166,632 Shareholder servicing costsNote 3(c) 296,473 Distribution feesNote 3(b) 63,286 Registration fees 51,249 Professional fees 25,782 Custodian feesNote 3(c) 22,950 Prospectus and shareholders reports 22,017 Directors fees and expensesNote 3(d) 12,080 Loan commitment feesNote 2 2,010 Interest and expense related to floating rate notes issuedNote 4 1,471 Interest expenseNote 2 49 Miscellaneous 24,834 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (568,482) Lessreduction in fees due to earnings creditsNote 1(b) (2,956) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (1,022,173) Net unrealized appreciation (depreciation) on investments 9,612,586 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 36 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 a Operations ($): Investment incomenet 8,778,471 15,541,452 Net realized gain (loss) on investments (1,022,173) (4,747,081) Net unrealized appreciation (depreciation) on investments 9,612,586 964,927 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,975,684) (3,786,367) Class B Shares (26,533) (70,163) Class C Shares (289,240) (399,062) Class I Shares (11,161) (1,467) Class Z Shares (5,432,011) (11,244,522) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 20,958,534 35,712,831 Class B Shares 79,086 257,616 Class C Shares 2,747,805 6,350,246 Class I Shares 800,164 81,549 Class Z Shares 8,106,913 7,979,621 Net assets received in connection with reorganizationNote 1 193,276,588  Dividends reinvested: Class A Shares 2,065,985 2,508,776 Class B Shares 16,883 39,406 Class C Shares 166,790 164,773 Class I Shares 1,376 1,084 Class Z Shares 3,914,659 7,937,340 Cost of shares redeemed: Class A Shares (15,077,522) (24,108,937) Class B Shares (765,768) (1,218,272) Class C Shares (1,311,516) (1,745,043) Class I Shares (59,092)  Class Z Shares (10,774,528) (32,054,365) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 342,586,140 344,421,798 End of Period Undistributed investment incomenet 43,842  The Fund 37 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 a Capital Share Transactions: Class A b Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued for dividends reinvested 85 Shares redeemed  Net Increase (Decrease) in Shares Outstanding Class Z Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a The fund commenced offering Class I shares on December 15, 2008. b During the period ended February 28, 2010, 26,128 Class B shares representing $349,282 were automatically converted to 26,133 Class A shares and during the period ended August 31, 2009, 18,768 Class B shares representing $237,450 were automatically converted to 18,783 Class A shares. See notes to financial statements. 38 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2010 Year Ended August 31, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.10 13.23 13.50 13.81 13.97 13.85 Investment Operations: Investment incomenet a .26 .59 .58 .55 .55 .54 Net realized and unrealized gain (loss) on investments .33 (.13) (.27) (.30) (.16) .14 Total from Investment Operations .59 .46 .31 .25 .39 .68 Distributions: Dividends from investment incomenet (.29) (.59) (.58) (.56) (.55) (.55) Dividends from net realized gain on investments      (.01) Total Distributions (.29) (.59) (.58) (.56) (.55) (.56) Net asset value, end of period 13.40 13.10 13.23 13.50 13.81 13.97 Total Return (%) b 4.52 c 3.78 2.35 1.79 2.92 5.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 d .99 .98 .99 1.01 .99 Ratio of net expenses to average net assets .69 d .70 .70 .69 .69 .69 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e      Ratio of net investment income to average net assets 4.38 d 4.70 4.33 4.05 4.03 3.92 Portfolio Turnover Rate 5.94 c 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 288,714 95,477 81,428 74,676 3,970 3,574 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 39 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2010 Year Ended August 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.11 13.23 13.51 13.81 13.98 13.85 Investment Operations: Investment incomenet a .23 .52 .51 .49 .48 .48 Net realized and unrealized gain (loss) on investments .32 (.11) (.27) (.30) (.16) .14 Total from Investment Operations .55 .41 .24 .19 .32 .62 Distributions: Dividends from investment incomenet (.26) (.53) (.52) (.49) (.49) (.48) Dividends from net realized gain on investments      (.01) Total Distributions (.26) (.53) (.52) (.49) (.49) (.49) Net asset value, end of period 13.40 13.11 13.23 13.51 13.81 13.98 Total Return (%) b 4.19 c 3.35 1.77 1.36 2.34 4.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 d 1.61 1.54 1.57 1.56 1.54 Ratio of net expenses to average net assets 1.19 d 1.20 1.20 1.19 1.19 1.19 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e      Ratio of net investment income to average net assets 3.89 d 4.22 3.84 3.57 3.55 3.46 Portfolio Turnover Rate 5.94 c 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 2,198 1,413 2,385 3,260 600 544 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 40 Six Months Ended February 28, 2010 Year Ended August 31, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.10 13.23 13.50 13.81 13.98 13.85 Investment Operations: Investment incomenet a .23 .50 .48 .44 .46 .44 Net realized and unrealized gain (loss) on investments .31 (.13) (.27) (.30) (.18) .14 Total from Investment Operations .54 .37 .21 .14 .28 .58 Distributions: Dividends from investment incomenet (.24) (.50) (.48) (.45) (.45) (.44) Dividends from net realized gain on investments      (.01) Total Distributions (.24) (.50) (.48) (.45) (.45) (.45) Net asset value, end of period 13.40 13.10 13.23 13.50 13.81 13.98 Total Return (%) b 4.14 c 3.00 1.59 1.02 2.08 4.30 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.74 d 1.74 1.73 1.74 1.76 1.74 Ratio of net expenses to average net assets 1.44 d 1.45 1.45 1.44 1.44 1.44 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e      Ratio of net investment income to average net assets 3.62 d 3.93 3.58 3.32 3.29 3.20 Portfolio Turnover Rate 5.94 c 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 24,714 13,220 8,364 7,549 611 539 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 41 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2010 Year Ended Class I Shares (Unaudited) August 31, 2009 a Per Share Data ($): Net asset value, beginning of period 13.10 11.65 Investment Operations: Investment incomenet b .32 .45 Net realized and unrealized gain (loss) on investments .29 1.45 Total from Investment Operations .61 1.90 Distributions: Dividends from investment incomenet (.31) (.45) Net asset value, end of period 13.40 13.10 Total Return (%) c 4.66 16.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .76 .96 Ratio of net expenses to average net assets d .44 .45 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e  Ratio of net investment income to average net assets d 4.65 4.91 Portfolio Turnover Rate 5.94 c 31.77 Net Assets, end of period ($ x 1,000) 838 86 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 42 Six Months Ended February 28, 2010 Year Ended August 31, Class Z Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.11 13.23 13.51 13.81 13.98 13.86 Investment Operations: Investment incomenet a .31 .62 .62 .59 .59 .58 Net realized and unrealized gain (loss) on investments .29 (.12) (.28) (.30) (.17) .13 Total from Investment Operations .60 .50 .34 .29 .42 .71 Distributions: Dividends from investment incomenet (.31) (.62) (.62) (.59) (.59) (.58) Dividends from net realized gain on investments      (.01) Total Distributions (.31) (.62) (.62) (.59) (.59) (.59) Net asset value, end of period 13.40 13.11 13.23 13.51 13.81 13.98 Total Return (%) 4.57 b 4.12 2.53 2.11 3.11 5.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 c .77 .76 .76 .77 .75 Ratio of net expenses to average net assets .45 c .45 .45 .44 .44 .44 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c,d      Ratio of net investment income to average net assets 4.62 c 4.97 4.58 4.31 4.30 4.21 Portfolio Turnover Rate 5.94 b 31.77 49.59 43.08 17.59 9.47 Net Assets, end of period ($ x 1,000) 238,904 232,390 252,246 268,420 192,404 207,034 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Amount represents less than .01%. See notes to financial statements. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers four series, including the fund. The funds investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on January 19, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, DreyfusVirginia Fund (Virginia Fund), were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A, Class B and Class C of Virginia Fund received Class A, Class B and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment inVirginia Fund at the time of the exchange. The exchange ratios for Class A, Class B and Class C shares are 1.24, 1.24 and 1.24, respectively.The net asset value of the funds shares on the close of business January 19, 2010, after the reorganization was $13.35 for Class A, $13.35 for Class B and $13.35 for Class C shares, and a total of 4,111,394 Class A shares, 42,128 Class B shares and 213,068 Class C shares were issued to shareholders of Virginia Fund in the exchange.The exchange was a tax-free event toVirginia Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however the cost basis of investments received from Virginia Fund was carried forward to align ongoing reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. 44 As of the close of business on January 26, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund (North Carolina Fund), were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A, Class B and Class C of North Carolina Fund received Class A, Class B and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in North Carolina Fund at the time of the exchange. The exchange ratios for Class A, Class B and Class C shares are 1.02, 1.02 and 1.02, respectively. The net asset value of the funds shares on the close of business January 26, 2010, after the reorganization was $13.35 for Class A, $13.35 for Class B and $13.35 for Class C shares, and a total of 4,158,878 Class A shares, 45,554 Class B shares and 266,510 Class C shares were issued to shareholders of North Carolina Fund in the exchange. The exchange was a tax-free event to North Carolina Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however the cost basis of investments received from North Carolina Fund was carried forward to align ongoing reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. As of the close of business on January 28,2010,pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund (Michigan Fund), were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A, Class B and Class C of Michigan Fund received Class A, Class B and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) their investment in Michigan Fund at the time of the exchange. The exchange ratios for Class A, Class B and Class C shares are 1.09, 1.09 and 1.09, respectively.The net asset value of the funds shares on the close of business January 28, 2010, after the reorganization was $13.33 for Class A, $13.33 for Class B and $13.33 for Class C shares, and a total of 5,393,945 Class A shares, 18,790 Class B shares and 235,842 Class C shares were issued to shareholders of Michigan Fund in the exchange. The exchange was a tax-free event to Michigan Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value;however the cost basis of investments received from Michigan Fund was carried forward to align ongoing reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The net assets and net unrealized appreciation immediately before the acquisition were as follows: Unrealized Appreciation ($) Net Assets ($) Virginia FundTarget Fund 2,489,966 58,293,983 North Carolina FundTarget Fund 2,446,568 59,687,068 Michigan FundTarget Fund 4,164,842 75,295,537 Dreyfus AMT-Free Municipal Bond Fund-Acquiring Fund 3,960,241 359,223,594 Total Assuming the acquisitions of Virginia Fund, North Carolina Fund and Michigan Fund had been completed on September 1, 2009, respectively, the acquiring funds pro forma results in the Statement of Operations during the period ended February 28, 2010 were as follows: Net investment income $12,223,004 1 Net realized and unrealized gain (loss) on investment $11,778,669 2 Net increase (decrease) in net assets resulting from operations $24,001,673 1 $8,778,471 as reported in the Statement of Operations, plus $951,475 Virginia Fund, $1,038,720 North Carolina Fund and $1,454,338 Michigan Fund pre-merger. 2 $8,590,413 as reported in the Statement of Operations plus $756,846 Virginia Fund, $989,007 North Carolina Fund and $1,442,403 Michigan Fund pre-merger. 46 Because the combined funds have been managed as a single integrated fund since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Virginia Fund, North Carolina Fund and Michigan Fund that have been included in the funds Statement of Operations since February 28, 2010. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (100 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 48 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierar chy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds invest ments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  554,124,520  The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a 50 more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $2,357,871 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2009. If not applied, $1,278,066 of the carryover expires in fiscal 2010, $74,950 expires in fiscal 2012, $7,447 expires in fiscal 2013 and $997,408 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2009 was as follows: tax exempt income $15,499,878 and ordinary income $1,703.The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2010 was approximately $7,200, with a related weighted average annualized interest rate of 1.39%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager has undertaken, until such time as it gives shareholders at least 90 days notice, to waive receipt of its fees and/or assume the expenses of the fund so that fund expenses, exclusive of shareholder services plan fees, Rule 12b-1 distribution plan fees, taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, do not exceed an annual rate of .45% of the value of the funds average daily net assets. The reduction in management fee, pursuant to the undertaking, amounted to $568,482 during the period ended February 28, 2010. During the period ended February 28, 2010, the Distributor retained $6,808 from commissions earned on sales of the funds Class A shares, and $590 and $766 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. 52 (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended February 28, 2010, Class B and Class C shares were charged $3,412 and $59,874, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A, Class B and Class C shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2010, Class A, Class B and Class C shares were charged $169,671, $1,706 and $19,958 respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (Class Z Shareholder Services Plan), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended February 28, 2010, Class Z shares were charged $46,732 pursuant to the Class Z Shareholder Services Plan. The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2010, the fund was charged $45,817 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2010, the fund was charged $2,956 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2010, the fund was charged $22,950 pursuant to the custody agreement. During the period ended February 28, 2010, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $255,102, Rule 12b-1 distribution plan fees $14,896, shareholder services plan fees $60,387, custodian fees $17,801, chief compliance officer fees $19,087 and transfer agency per account fees $21,412, which are offset against an expense reimbursement currently in effect in the amount of $113,930. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 54 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2010, amounted to $36,073,084 and $23,976,049, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The Fund 55 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average amount of borrowings outstanding under the inverse floater structure during the period ended February 28, 2010, was approximately $1,700,000, with a related weighted average annualized interest rate of .09%. At February 28, 2010, accumulated net unrealized appreciation on investments was $14,877,604, consisting of $27,607,908 gross unrealized appreciation and $12,730,304 gross unrealized depreciation. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 56 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement,pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds management fee and The Fund 57 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in these reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance for various periods ended September 30, 2009, as well as comparisons of total return performance for various periods ended September 30, 2009 and yield performance for one-year periods ended September 30th for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper. The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Manager also provided a comparison of the funds total return to the funds Lipper category average return for each of the past 10 calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of September 30, 2009. The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median. The Board also noted that the funds actual management fee was lower than the Expense Group and Expense Universe medians and that the funds total expense ratio (based on Class A shares) was lower than the Expense Group and Expense Universe medians. With respect to the funds performance, because the funds Class A shares have only five years of performance history (through September 30, 2009), the Board also reviewed performance results for the funds Class Z shares, which is the funds oldest share class.The Board noted that the funds Class Z shares achieved first or second quartile (the first quartile being the highest performance ranking group) total return rankings in 58 the Performance Group and Performance Universe for each reported time period up to 10 years.The Board noted that Class A shares performance was slightly lower than the performance of Class Z shares, and that Class A shares achieved second or third quartile total return rankings in the Performance Group and Performance Universe for each reported time period up to 10 years.The Board further noted that the funds total return was higher than the funds Lipper category average return for 8 of the past 10 calendar years (lower in 2 of the 10 years). On a yield performance basis, the Board noted that the 1-year yield performance for Class Z shares for the past 10 annual periods was at or higher than the Performance Group median for each reported annual period and higher than the Performance Universe median for each reported annual period. The Board also noted that the 1-year yield performance for Class A shares was lower than the Performance Group median and higher than the Performance Universe median for each of the six reported annual period. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates that were reported in the same Lipper category as the fund (the Similar Funds), and explained the nature of the Similar Funds and any differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund.The Managers representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Representatives of the Manager noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. The Fund 59 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was 60 reasonable given the generally superior service levels provided. The Board also noted the Managers absorption of certain expenses of the fund over the past year and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 61 For More Information Telephone Call your financial representative or 1-800-554-4611 Holders of Class Z call 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus BASIC Municipal Money Market Fund SEMIANNUAL REPORT February 28, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC Municipal Money Market Fund, covering the six-month period from September 1, 2009, through February 28, 2010. Virtually all of the capital markets realized a broad-based rebound in security prices during the reporting period, as global credit markets showed improvements and an economic recovery gained momentum in the United States and around the world. However, stubbornly high unemployment rates produced headwinds against tepid improvements in business activity, consumer spending and the broad housing market. To help mitigate the risk of a relapse in economic decline, the Federal Reserve Board (the Fed) continued its aggressive accommodative monetary policy and maintained short-term interest rates near historically low levels since the start of 2009. According to the Federal Open Market Committees recent statements, it appears likely that they intend on keeping any prospects of raising the overnight federal funds rate on hold for some time despite the possibility of above-trend economic growth and inflation in 2010. However, it has begun to lay the groundwork for future rate hikes, including paring back some of the market support it has provided to financial institutions. For investors looking to allocate into such long-term assets as stocks and bonds, we believe positive results are likely to be delivered through a selective security evaluation process that favors such active investment vehicles. As always, your financial advisor can help you identify those opportunities and recommend appropriate ways for you to align them with your current liquidity needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2010, Dreyfus BASIC Municipal Money Market Fund produced an annualized yield of 0.03%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.03%. 1 Yields of tax-exempt money market instruments remained at historically low levels during the reporting period as the Federal Reserve Board (the Fed) maintained an aggressively accommodative monetary policy to stimulate economic growth in the wake of a recession and financial crisis. Supply-and-demand dynamics in the tax-exempt money markets also contributed to low yields. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality, municipal obligations that provide income exempt from federal income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when acceptable municipal obligations are not available for investment. Economy, Supply-and-Demand Dynamics Kept Yields Low The reporting period began in the midst of a recovery from the most severe recession since the 1930s.Although unemployment has remained high, manufacturing activity has rebounded and housing prices appear The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to have bottomed. In addition, credit markets thawed as they recovered from a global credit crisis. In response to the downturn, the Fed had reduced the overnight federal funds rate to an unprecedented low range between 0% and 0.25%, where it remained throughout the reporting period. The U.S. Department of the Treasury also had initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through September 18, 2009. In the municipal securities market, tighter lending restrictions, credit-rating downgrades, industry consolidation and the collapse of the municipal bond insurance industry led to a decrease in the supply of eligible variable-rate demand notes and tender option bonds. Due to the high cost of short-term funding, states and municipalities instead issued more long-term bonds, including taxable securities through the government-supported Build America Bonds program, which was enacted as part of the economic stimulus package.These factors effectively limited the available supply of municipal money market instruments. Meanwhile, demand for tax-exempt money market instruments remained relatively robust. In addition to demand from individuals concerned about potential tax increases, the tax-exempt market saw rising participation among institutional investors seeking competitive yields compared with taxable money market instruments.The combination of limited supply and robust demand put additional downward pressure on already low tax-exempt money market yields. Finally, many states and municipalities struggled throughout the reporting period with deteriorating fiscal conditions due to reduced tax collections and intensifying demands on social services.The resulting credit deterioration has further limited the supply of instruments meeting our investment criteria. In-House Research Supported Credit Quality As has been the case for some time, during the reporting period we continued to focus on direct, high-quality municipal obligations. Our credit analysts conduct in-depth, independent research into the fiscal health of the issuers we consider, a process that helped the funds avoid 4 some of the markets more severe credit-related problems. We favored instrumentsincluding commercial paper and municipal notes with maturities of six months or lessbacked by pledged tax appropriations or revenues from facilities providing essential services.We generally shied away from instruments issued by entities that depend heavily on state aid. With interest rates hovering near historical lows throughout the reporting period, municipal money market funds have maintained short weighted average maturities compared to historical norms.The fund was no exception, as we set its weighted average maturity in a range that generally was in line with industry averages. Because yield differences have remained relatively narrow along the markets maturity range, this conservative strategy did not detract materially from the funds performance. Safety and Liquidity Remain Paramount The Fed has repeatedly indicated that it is likely to keep short-term interest rates near historical lows for an extended period, suggesting that municipal money market yields are unlikely to rise significantly anytime soon. In addition, the U.S. government recently issued new regulations for money market funds in the wake of the financial crisis. Therefore, despite the apparent progress of the economic recovery, we believe the prudent course continues to be a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. Of course, we are prepared to adjust our strategies as economic and market conditions evolve. March 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days notice and which Dreyfus has committed will remain in place until at least January 1, 2011. Had these expenses not been absorbed, the funds annualized yield would have been -0.18% and the funds annualized effective yield would have been -0.18%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from September 1, 2009 to February 28, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2010 Expenses paid per $1,000  $1.98 Ending value (after expenses) $1,000.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2010 Expenses paid per $1,000  $2.01 Ending value (after expenses) $1,022.81  Expenses are equal to the funds annualized expense ratio of .40%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2010 (Unaudited) Short-Term Coupon Maturity Principal Investments99.2% Rate (%) Date Amount ($) Value ($) Alabama.9% Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.28 3/7/10 2,300,000 a 2,300,000 Arizona1.3% Yavapai County Industrial Development Authority, HR (Northern Arizona Healthcare System) (LOC; Banco Bilbao Vizcaya Argentaria) 0.17 3/7/10 3,400,000 a 3,400,000 California3.8% Los Angeles County Capital Asset Leasing Corporation, LR, CP (LOC: Bayerische Landesbank, JPMorgan Chase Bank and Westdeutsche Landesbank) 0.36 3/15/10 5,100,000 5,100,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.22 3/7/10 5,000,000 a 5,000,000 Colorado4.4% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.22 3/7/10 1,600,000 a 1,600,000 Colorado, Revenue, TRAN (Education Loan Program) 1.50 8/12/10 4,000,000 4,021,713 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.24 3/7/10 3,500,000 a 3,500,000 Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 0.90 3/7/10 2,610,000 a 2,610,000 Connecticut.9% Hartford, GO Notes, BAN 2.25 4/15/10 2,500,000 2,505,242 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida4.7% Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.25 3/7/10 2,835,000 a,b 2,835,000 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.13 3/1/10 2,000,000 a 2,000,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 0.28 3/7/10 1,240,000 a 1,240,000 Manatee County School District, GO Notes, TAN 1.00 5/1/10 2,000,000 2,002,005 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.22 3/7/10 4,500,000 a 4,500,000 Georgia1.7% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 0.50 3/7/10 4,570,000 a 4,570,000 Illinois1.4% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 0.50 3/7/10 1,000,000 a 1,000,000 Illinois Finance Authority, Revenue (The Art Institute of Chicago) (LOC; Northern Trust Co.) 0.21 3/7/10 2,800,000 a 2,800,000 Indiana2.5% Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 0.30 3/7/10 2,625,000 a 2,625,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana (continued) Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.20 3/7/10 4,000,000 a,b 4,000,000 Iowa3.6% Guttenberg, HR, BAN (Guttenberg Municipal Hospial Project) 1.50 12/1/10 2,600,000 2,609,717 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.44 3/7/10 5,000,000 a 5,000,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 2,000,000 2,007,474 Kansas.6% Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 0.50 3/7/10 1,500,000 a 1,500,000 Louisiana2.9% Ascension Parish, Revenue (BASF Corporation Project) 0.38 3/7/10 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.18 3/7/10 5,000,000 a 5,000,000 Maryland2.4% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 0.45 3/7/10 1,545,000 a 1,545,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Wachovia Bank) 0.23 4/7/10 5,000,000 5,000,000 Massachusetts1.1% Massachusetts, GO Notes, RAN 2.50 4/29/10 3,000,000 3,010,450 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan8.7% Michigan, GO Notes 2.00 9/30/10 5,000,000 5,042,709 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.28 6/11/10 5,000,000 5,000,000 Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 0.29 3/7/10 11,200,000 a 11,200,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.41 3/7/10 2,430,000 a 2,430,000 Minnesota1.2% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.41 3/7/10 3,240,000 a 3,240,000 Missouri2.1% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.25 4/5/10 5,571,000 5,571,000 Nevada5.8% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.25 3/7/10 15,500,000 a 15,500,000 New Hampshire.7% New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth College Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.15 3/1/10 1,000,000 a 1,000,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 0.14 3/1/10 1,000,000 a 1,000,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York1.5% Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.21 3/7/10 4,000,000 a 4,000,000 North Carolina4.8% Iredell County Industrial Facilities and Pollution Control Financing Authority, IDR (C.R. Onsrud, Inc. Project) (LOC; Wachovia Bank) 0.35 3/7/10 2,805,000 a 2,805,000 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.19 3/7/10 4,000,000 a 4,000,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.18 3/7/10 6,235,000 a,b 6,235,000 Ohio2.1% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,000,000 1,004,280 Bellevue City School District, School Facilities Construction and Improvement Unlimited Tax GO Notes 1.45 6/2/10 2,000,000 2,004,068 Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wachovia Bank) 0.40 3/7/10 2,750,000 a 2,750,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Oklahoma2.8% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; Bank of the West) 0.39 3/7/10 7,500,000 a 7,500,000 Pennsylvania3.8% Delaware County Industrial Development Authority, PCR, CP (Exelon Generation Company LLC) (LOC; BNP Paribas) 0.27 3/16/10 2,000,000 2,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 3/7/10 2,000,000 a 2,000,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.20 3/7/10 1,257,000 a 1,257,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.35 3/7/10 5,000,000 a 5,000,000 South Carolina1.8% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.22 3/7/10 4,975,000 a 4,975,000 Tennessee15.5% Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.19 3/7/10 6,000,000 a 6,000,000 Jackson Energy Authority, Gas System Revenue, Refunding (LOC; FHLB) 0.19 3/7/10 4,340,000 a 4,340,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.22 3/7/10 4,300,000 a 4,300,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.19 3/7/10 13,700,000 a 13,700,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,000,000 2,010,997 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.20 3/7/10 3,380,000 a,b 3,380,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.20 3/7/10 6,885,000 a,b 6,885,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.30 6/8/10 1,500,000 1,500,000 Texas7.3% Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 0.32 3/7/10 3,225,000 a 3,225,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.39 4/13/10 6,500,000 6,500,000 Texas, TRAN 2.50 8/31/10 5,000,000 5,051,406 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) University of Texas System Board of Regents, Financing System Revenue 0.13 3/7/10 4,750,000 a 4,750,000 Vermont1.3% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Credit Agricole CIB) 0.45 3/2/10 3,400,000 3,400,000 Virginia.9% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.29 3/7/10 2,555,000 a 2,555,000 Washington2.4% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.35 3/7/10 2,480,000 a 2,480,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.25 3/1/10 3,900,000 a 3,900,000 Wisconsin4.3% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 0.40 3/7/10 3,350,000 a 3,350,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.30 3/7/10 3,060,000 a 3,060,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin (continued) Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 0.21 3/7/10 4,035,000 a 4,035,000 Wisconsin Rural Water Construction Loan Program Commmission, Revenue, BAN 1.50 11/15/10 1,000,000 1,005,274 Total Investments (cost $267,023,335) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities amounted to $23,335,000 or 8.7% of net assets. The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 90.2 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c 3.9 Not Rated d Not Rated d Not Rated d 5.9  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 267,023,335 267,023,335 Cash 2,037,347 Interest receivable 280,012 Prepaid expenses 15,500 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 61,435 Payable for shares of Common Stock redeemed 38,483 Accrued expenses 44,958 Net Assets ($) Composition of Net Assets ($): Paid-in capital 269,211,318 Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 269,211,318 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended February 28, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 706,036 Shareholder servicing costsNote 2(b) 69,301 Professional fees 27,519 Custodian feesNote 2(b) 17,081 Directors fees and expensesNote 2(c) 10,875 Registration fees 10,125 Treasury insurance expenseNote 1(e) 6,752 Prospectus and shareholders reports 3,386 Miscellaneous 13,090 Total Expenses Lessreduction in management fee due to undertakingNote 2(a) (227,503) Lessreduction in expenses due to undertakingNote 2(a) (65,231) Lessreduction in fees due to earnings creditsNote 1(b) (1,230) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 Operations ($): Investment Income-Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 34,679,390 101,299,363 Dividends reinvested 40,655 3,626,278 Cost of shares redeemed (63,572,313) (167,512,764) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 298,063,586 360,650,709 End of Period See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .011 .025 .033 .028 .016 Distributions: Dividends from investment incomenet (.000) a (.011) (.025) (.033) (.028) (.016) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .02 b 1.12 2.50 3.32 2.82 1.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 b .65 .60 .60 .61 .60 Ratio of net expenses to average net assets .40 b .44 .43 .45 .44 .44 Ratio of net investment income to average net assets .03 b 1.15 2.46 3.27 2.76 1.63 Net Assets, end of period ($ x 1,000) 269,211 298,064 360,651 339,372 363,231 420,987 a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series including the fund. The funds investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, fund valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 22 The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 267,023,335 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities trans- actions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the 24 extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2009 was as follows: tax exempt income $3,769,513. The tax character of current year distributions will be determined at the end of the current fiscal year. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .010%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly.The Manager has undertaken, until such time as it gives shareholders at least 90 days notice to the contrary, to reduce the management fee paid by the fund, if the funds aggregate expenses, exceed an annual rate of .45% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $227,503 during the period ended February 28, 2010. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expense pursuant to the undertaking, amounted to $65,231 during the period ended February 28, 2010. 26 (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2010, the fund was charged $51,177 pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2010, the fund was charged $11,093 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2010, the fund was charged $1,230 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2010, the fund was charged $17,081 pursuant to the custody agreement. During the period ended February 28, 2010, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $103,166, custodian fees $8,713, chief compliance officer fees $6,124 and transfer agency per account fees $4,716, which are offset against an expense reimbursement currently in effect in the amount of $61,284. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3Securities Transactions: The fund is permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors of the Company. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common Officers, complies with Rule 17a-7 of the Act. During the period ended February 28, 2010, the fund engaged in purchases that amounted to $86,900,000 and sales that amounted to $36,485,000 of securities pursuant to the Rule 17a-7 of the Act. NOTE 4Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement,pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature,Extent,and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted that the fund is serviced predominantly by the Managers retail servicing division.The Managers representatives noted the diversity of distribution of the funds in the Dreyfus fund complex, and the Managers need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds management fee and expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in these reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance as well as comparisons of total return performance among the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also was selected by Lipper, all for various periods ended September 30, 2009. The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on the current financial statements available to Lipper as of September 30, 2009.The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median. The Board also noted that the funds actual management fee was lower than the Expense Group and Expense Universe medians, and that the funds total expense ratio was the lowest in the Expense Group and lower than the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved first quartile total return rankings (the first quartile reflecting the highest performance ranking group) in the Performance Group and Performance Universe for each reported time period up to 10 years, including the number one ranking in the Performance Group for each reported time period up to 5 years. 30 Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates that were reported in the same Lipper category as the fund (the Similar Funds), and explained the nature of the Similar Funds and any differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund.The Managers representatives also reviewed the costs associated with distribution through intermediaries.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds, to evaluate the appropriateness and reasonableness of the funds management fee. Representatives of the Manager noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year,and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. The Board The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. The Board also noted the Managers absorption of certain expenses of the fund over the past year and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 32 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 33 For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Dreyfus BASIC New Jersey Municipal Money Market Fund SEMIANNUAL REPORT February 28, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 28 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC New Jersey Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC New Jersey Municipal Money Market Fund, covering the six-month period from September 1, 2009, through February 28, Virtually all of the capital markets realized a broad-based rebound in security prices during the reporting period, as global credit markets showed improvements and an economic recovery gained momentum in the United States and around the world. However, stubbornly high unemployment rates produced headwinds against tepid improvements in business activity, consumer spending and the broad housing market. To help mitigate the risk of a relapse in economic decline, the Federal Reserve Board (the Fed) continued its aggressive accommodative monetary policy and maintained short-term interest rates near historically low levels since the start of 2009. According to the Federal Open Market Committees recent statements, it appears likely that they intend on keeping any prospects of raising the overnight federal funds rate on hold for some time despite the possibility of above-trend economic growth and inflation in 2010. However, it has begun to lay the groundwork for future rate hikes, including paring back some of the market support it has provided to financial institutions. For investors looking to allocate into such long-term assets as stocks and bonds, we believe positive results are likely to be delivered through a selective security evaluation process that favors such active investment vehicles. As always, your financial advisor can help you identify those opportunities and recommend appropriate ways for you to align them with your current liquidity needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2010, Dreyfus BASIC New Jersey Municipal Money Market Fund produced an annualized yield of 0.18%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.18%. 1 Yields of tax-exempt money market instruments remained at historically low levels during the reporting period as the Federal Reserve Board (the Fed) maintained an aggressively accommodative monetary policy to stimulate economic growth in the wake of a recession and financial crisis. Supply-and-demand dynamics in the tax-exempt money markets also contributed to low yields. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal and New Jersey state income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when acceptable municipal obligations are not available for investment. Economy, Supply-and-Demand Dynamics Kept Yields Low The reporting period began in the midst of a recovery from the most severe recession since the 1930s.Although unemployment has remained high, manufacturing activity has rebounded and housing prices appear The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to have bottomed. In addition, credit markets thawed as they recovered from a global banking crisis. In response to the downturn, the Fed maintained the overnight federal funds rate in an unprecedented low range between 0% and 0.25% throughout the reporting period.The U.S. Department of the Treasury also had initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through September 18, 2009. In the municipal securities market, tighter lending restrictions, credit-rating downgrades, industry consolidation and the collapse of the municipal bond insurance industry led to a decrease in the supply of eligible variable-rate demand notes and tender option bonds. States and municipalities instead issued more long-term bonds, including taxable securities through the federally supported Build America Bonds program, part of the economic stimulus package. These factors effectively limited the available supply of municipal money market instruments. Meanwhile, demand for tax-exempt money market instruments remained relatively robust. In addition to demand from individuals concerned about potential tax increases, the tax-exempt market saw rising participation among institutional investors seeking competitive yields compared to taxable money market instruments. The combination of limited supply and robust demand put additional downward pressure on already low tax-exempt money market yields. Finally, most states and municipalities have continued to face fiscal challenges stemming from lower-than-projected tax receipts and intensifying demands for services. Budget pressures were particularly intense in New Jersey, which has been hurt by a heavy debt load and unfunded pension liabilities.The resulting credit deterioration has further limited the supply of instruments meeting our investment criteria. In-House Research Supported Credit Quality As has been the case for some time, during the reporting period we continued to focus on direct, high-quality municipal obligations. Our credit analysts conduct in-depth, independent research into the fiscal health of the issuers we consider, a process that helped the funds avoid 4 some of the markets more severe credit-related problems.We favored instrumentsincluding municipal notes with maturities of one year or lessbacked by pledged tax appropriations or revenues from facilities providing essential services.We generally shied away from instruments issued by entities that depend heavily on state aid. With interest rates hovering near historical lows throughout the reporting period, municipal money market funds have maintained short weighted average maturities compared to historical norms.The fund was no exception, as we set its weighted average maturity in a range that was shorter than historical norms. However, because we found a number of opportunities among longer-dated instruments, we set the funds weighted average maturity in a range that was longer than industry averages. Safety and Liquidity Remain Paramount The Fed has repeatedly indicated that it is likely to keep short-term interest rates near historical lows for an extended period, suggesting that municipal money market yields are unlikely to rise significantly anytime soon.Therefore, despite the apparent progress of the economic recovery, we believe the prudent course continues to be a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. Of course, we are prepared to adjust our strategies as economic and market conditions evolve. March 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until such time as shareholders are given at least 90 days notice and which Dreyfus has commited will remain in effect until at least January 1, 2011. Had these expenses not been absorbed, the funds annualized yield would have been -0.05%, and the funds annualized effective yield would have been -0.05%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC New Jersey Municipal Money Market Fund from September 1, 2009 to February 28, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2010 Expenses paid per $1,000  $2.23 Ending value (after expenses) $1,000.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2010 Expenses paid per $1,000  $2.26 Ending value (after expenses) $1,022.56  Expenses are equal to the funds annualized expense ratio of .45%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2010 (Unaudited) Short-Term Coupon Maturity Principal Investments99.4% Rate (%) Date Amount ($) Value ($) New Jersey97.5% Atlantic County, GO Notes 1.50 10/1/10 200,000 200,932 Bergen County Improvement Authority, County-Guaranteed Revenue (County Administration Complex) 2.75 11/15/10 125,000 126,719 Berkeley Township, GO Notes 3.00 1/15/11 315,000 320,899 Berlin Borough, GO Notes 5.25 9/15/10 200,000 204,852 Bloomfield Township, GO Notes, BAN 1.50 1/20/11 416,616 419,376 Camden County Improvement Authority, County Guaranteed LR 4.13 9/1/10 100,000 101,700 Cinnaminson Township Board of Education, GO Notes, Refunding 3.00 8/1/10 100,000 100,833 Clinton, GO Notes, BAN 1.00 8/27/10 747,000 747,764 Clinton Town Board of Education, GO Notes, Refunding 3.00 8/15/10 100,000 100,898 Clinton Township, GO Notes (General Improvement) 4.50 7/1/10 100,000 101,172 East Greenwich Township, GO Notes, BAN 1.50 4/20/10 1,181,000 1,181,891 East Rutherford Borough, GO Notes (General Improvement) 2.00 11/1/10 500,000 504,505 East Windsor Township, GO Notes (General Improvement) 2.00 7/1/10 475,000 477,064 Evesham Township Board of Education, GO Notes, Refunding 4.00 9/1/10 100,000 101,623 Fair Haven Borough, GO Notes 3.00 3/1/11 100,000 102,301 Fair Haven Borough School District, Temporary Notes 2.00 9/28/10 1,000,000 1,003,420 Gloucester County, GO Notes (County College) 2.00 10/15/10 195,000 196,367 Hawthorne Borough, GO Notes, BAN 2.00 10/8/10 560,000 562,383 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/3/10 2,400,000 2,410,279 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/22/10 2,000,000 2,009,462 Lavallette Borough, GO Notes, Refunding (General Improvement) 3.50 4/1/10 280,000 280,617 Leonia Board of Education, GO Notes, BAN 1.00 7/29/10 1,000,000 1,001,069 Marlboro Township, GO Notes, Refunding 1.25 12/1/10 600,000 602,698 Marlboro Township Board of Education, GO Notes, Refunding 4.50 7/15/10 125,000 126,795 Mercer County Improvement Authority, Revenue, Refunding (County Courthouse Project) 3.00 11/1/10 500,000 507,827 Middle Township, GO Notes, BAN 1.00 7/13/10 1,000,000 1,000,948 Middlesex County Improvement Authority, County-Guaranteed Open Space Trust Fund Revenue, Refunding 3.00 9/15/10 100,000 101,185 Middletown Township Board of Education, GO Notes 4.00 8/1/10 185,000 187,592 Monmouth County Improvement Authority, Revenue (Howell Township Board of Education Improvement Project) 3.60 7/15/10 125,000 126,375 Monmouth County Improvement Authority, Revenue (Howell Township Board of Education Refunding Project) 2.00 7/15/10 115,000 115,534 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 5.25 6/15/10 350,000 354,075 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey, GO Notes (Various Purposes) 5.13 5/1/10 100,000 100,685 New Jersey, GO Notes, Refunding 5.25 7/15/10 150,000 152,482 New Jersey, GO Notes, Refunding 5.00 8/1/10 150,000 152,757 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 0.94 3/7/10 370,000 a 370,000 New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 1.75 3/7/10 375,000 a 375,000 New Jersey Economic Development Authority, EDR (ARND LLC Project) (LOC; Comerica Bank) 0.32 3/7/10 2,125,000 a 2,125,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.35 3/7/10 1,110,000 a 1,110,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.35 3/7/10 1,210,000 a 1,210,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.49 3/7/10 1,300,000 a 1,300,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.35 3/7/10 2,600,000 a 2,600,000 New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.35 3/7/10 3,230,000 a 3,230,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.35 3/7/10 1,600,000 a 1,600,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.35 3/7/10 845,000 a 845,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.33 3/7/10 2,700,000 a 2,700,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 0.33 3/7/10 550,000 a 550,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.43 3/7/10 655,000 a 655,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/10 940,000 951,562 New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) 5.75 5/1/10 145,000 146,200 New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) 5.75 5/1/10 300,000 302,456 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 5.00 9/1/10 150,000 153,191 New Jersey Educational Facilities Authority, Revenue (Higher Education Capital Improvement Fund Issue) 5.25 9/1/10 100,000 102,124 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Educational Facilities Authority, Revenue (Princeton University) 4.00 7/1/10 200,000 202,256 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.32 3/7/10 5,090,000 a 5,090,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.34 3/7/10 11,060,000 a 11,060,000 New Jersey Sports and Exposition Authority, State Contract Revenue, Refunding 3.00 9/1/10 450,000 454,728 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/10 150,000 151,892 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/10 200,000 202,574 New Jersey Transportation Trust Fund Authority (Transportation System) 6.50 6/15/10 135,000 137,314 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.22 3/7/10 6,900,000 a 6,900,000 Newark, GO Notes 4.00 7/15/10 175,000 176,782 Newark, GO Notes, BAN (General Improvement) 3.25 4/14/10 200,000 200,415 Newark, GO Notes, BAN (Water Utility) 1.25 6/17/10 1,487,000 1,489,040 North Bergen Township Board of Education, GO Notes, Refunding (School Bonds) 2.25 3/1/10 355,000 355,000 North Wildwood, GO Notes (General Improvement) 2.50 11/1/10 650,000 657,796 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Ocean City, GO Notes, BAN 3.00 3/12/10 1,000,000 1,000,368 Old Bridge Township, GO Notes, Refunding 2.25 6/1/10 510,000 511,592 Passaic County, GO Notes, Refunding (County College and General Improvement) 1.75 9/1/10 365,000 366,367 Port Authority of New York and New Jersey, Equipment Notes 0.34 3/7/10 1,745,000 a 1,745,000 Port Authority of New York and New Jersey, Equipment Notes 0.34 3/7/10 1,615,000 a 1,615,000 River Edge Borough, GO Notes (General Improvement) 2.00 11/15/10 245,000 247,334 Rutgers, The State University, GO 2.00 5/1/10 100,000 100,217 Shore Regional High School District Board of Education, GO Notes 2.00 9/15/10 499,000 502,496 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue 1.25 10/1/10 130,000 130,454 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.65 3/7/10 6,640,000 a,b 6,640,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch and Company Inc.) 0.65 3/7/10 5,020,000 a,b 5,020,000 Trenton, GO Notes 3.00 7/15/10 100,000 100,782 Upper Freehold Township, GO Notes (General Improvement) 2.00 11/15/10 350,000 353,335 Ventnor City, GO Notes, BAN 1.50 8/25/10 1,000,000 1,003,375 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Wanaque Valley Regional Sewer Authority, Temporary Financing Notes 3.00 9/24/10 500,000 502,779 Washington Township Board of Education, GO Notes 4.75 1/1/11 185,000 191,342 West Essex Regional School District, Temporary Notes 2.00 4/21/10 1,000,000 1,000,680 West Paterson Borough, GO Notes, Refunding 3.25 8/1/10 200,000 202,234 Westampton Township Board of Education, GO Notes, Refunding 3.00 3/1/10 185,000 185,000 Wildwood Crest Borough, GO Notes 3.63 9/1/10 125,000 126,767 Wildwood Crest Borough, GO Notes 3.00 11/1/10 650,000 658,659 Woodbridge Township, GO Notes (General Improvement) 4.00 2/1/11 200,000 205,872 Woodcliff Lake, GO Notes, BAN 1.50 9/23/10 700,000 703,137 U.S. Related1.9% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.30 3/7/10 1,700,000 a 1,700,000 Total Investments (cost $88,001,199) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities had a total market value of $11,660,000 or 13.2% of net assets. The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 53.9 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c 13.2 Not Rated d Not Rated d Not Rated d 32.9  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 88,001,199 88,001,199 Cash 321,630 Interest receivable 290,364 Prepaid expenses 7,747 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 29,504 Payable for shares of Common Stock redeemed 45 Accrued expenses 34,418 Net Assets ($) Composition of Net Assets ($): Paid-in capital 88,558,532 Accumulated net realized gain (loss) on investments (1,559) Net Assets ($) Shares Outstanding (1 billion shares par value of $.001 Common Stock authorized) 88,558,532 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended February 28, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 244,271 Shareholder servicing costsNote 2(b) 30,210 Auditing fees 22,686 Custodian feesNote 2(b) 7,875 Registration fees 4,708 Directors fees and expensesNote 2(c) 4,173 Prospectus and shareholders reports 3,673 Legal fees 2,358 Treasury insurance expenseNote 1(e) 2,053 Miscellaneous 10,448 Total Expenses Lessreduction in management fee due to undertakingNote 2(a) (112,173) Lessreduction in fees due to earnings creditsNote 1(b) (438) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 Operations ($): Investment incomenet 86,682 1,434,512 Net realized gain (loss) on investments  (1,559) Net unrealized appreciation (depreciation) on investments  (482) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 15,652,419 58,057,104 Dividends reinvested 84,434 1,391,133 Cost of shares redeemed (37,422,067) (59,858,946) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 110,242,187 110,655,128 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .013 .026 .033 .027 .016 Net realized and unrealized gain (loss) on investments   .001    Total from Investment Operations .001 .013 .027 .033 .027 .016 Distributions: Dividends from investment incomenet (.001) (.013) (.026) (.033) (.027) (.016) Dividends from net realized gain on investments   (.001)    Total Distributions (.001) (.013) (.027) (.033) (.027) (.016) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .18 a 1.36 2.70 3.30 2.78 1.59 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .68 a .73 .68 .65 .64 .64 Ratio of net expenses to average net assets .45 a .44 .44 .45 .45 .45 Ratio of net investment income to average net assets .18 a 1.33 2.58 3.25 2.75 1.57 Net Assets, end of period ($ x 1,000) 88,557 110,242 110,655 103,147 115,191 110,342 a Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus BASIC New Jersey Municipal Money Market Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series including the fund.The funds investment objective is to provide investors with as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange 20 Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 88,001,199 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities trans- actions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investment represents amortized cost. 22 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each of the tax years in the three-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,559 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2009 was as follows: tax exempt income $1,434,512 and ordinary income $191.The tax character of current year distributions will be determined at the end of the current fiscal year. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, 24 at which time the Secretary of the Treasury terminated the Program. As such, the fund is no longer eligible for protection under the Program. Participation in the initial term and the extended periods of the Program required payments to the Treasury in the amounts of .010%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly.The Manager has undertaken, until such time as it gives shareholders at least 90 days notice to the contrary, to reduce the management fee paid by the fund, if the funds aggregate expenses, exceed an annual rate of .45% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $112,173 during the period ended February 28, 2010. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. During the period ended February 28, 2010, there was no expense reimbursement pursuant to the undertaking. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2010, the fund was charged $22,783 pursuant to the Shareholder Services Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2010, the fund was charged $4,432 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2010, the fund was charged $438 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2010, the fund was charged $7,875 pursuant to the custody agreement. During the period ended February 28, 2010, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $34,441, custodian fees $3,699, chief compliance officer fees $6,124 and transfer agency per account fees $1,453, which are offset against an expense reimbursement currently in effect in the amount of $16,213. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 3Securities Transactions The fund is permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors of the Company. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common Officers, complies with Rule 17a-7 of the Act. During the period ended February 28, 2010, the fund engaged in purchases that amounted to $13,800,000 and sales that amounted to $45,390,000 of securities pursuant to the Rule 17a-7 of the Act. NOTE 4Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature,Extent,and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted that the fund is serviced predominantly by the Managers retail servicing division.The Managers representatives noted the diversity of distribution of the funds in the Dreyfus fund complex generally, and the Managers need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels.The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. 28 Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds management fee and expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in these reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance as well as comparisons of total return performance among the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also was selected by Lipper, all for various periods ended September 30, 2009. The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on the current financial statements available to Lipper as of September 30, 2009.The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was at the Expense Group median and that the funds actual management fee was lower than the Expense Group and Expense Universe medians.The Board also noted that the funds total expense ratio was lower than the Expense Group and Expense Universe medians. With respect to the funds performance, the Board noted that the fund achieved the number one total return ranking in the Performance Group for each reported time period up to 10 years, and in the The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Performance Universe for each reported time period up to 4 years, with a number two ranking being achieved in the Performance Universe for the 5-year and 10-year periods. Representatives of the Manager reviewed with the Board members the fee paid to the Manager or its affiliates by the one mutual fund managed by the Manager or its affiliates that was reported in the same Lipper category as the fund (the Similar Fund), and explained the nature of the Similar Fund and any differences, from the Managers perspective, in providing services to the Similar Fund as compared to the fund.The Managers representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. The Board noted that the Similar Fund paid the same contractual management fee rate as the fund. Representatives of the Manager noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the 30 methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. The Board also noted the Managers absorption of certain expenses of the fund over the past year and its effect on the profitability of the Manager. The Board also noted the Managers absorption of certain expenses of the fund over the past year and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders.) 32 For More Information Dreyfus High Yield Municipal Bond Fund SEMIANNUAL REPORT February 28, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 39 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus High Yield Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus High Yield Municipal Bond Fund, covering the six-month period from September 1, 2009, through February 28, 2010. Municipal markets began the reporting period in the midst of a broad-based rebound in security prices, supported in part by The American Recovery and Reinvestment Act of 2009.The Act has had a noticeable impact on the municipal bond market, helping to provide credit stability and aiding supply-and-demand dynamics. And as improving municipal bond market conditions and investor sentiment prevailed, high-yield securities profited the most during the recent fixed income market rally as investors sought higher yields to a greater extent than the price stability that higher-quality issuers offered. We recently have seen yield differences along the municipal bond markets maturity range widen, which may be an indication of investors anticipation of the next phase of the economic cycle.As for the municipal bond market outlook, we believe investors may choose to consider a more selective approach as select state and local municipalities plan for projected budget shortfalls.As always, your financial advisor can help you identify potential opportunities and recommend appropriate ways for you to align them with your current tax-managed needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2010, Dreyfus HighYield Municipal Bond Funds Class A shares produced a 9.78% total return, Class C shares returned 9.27%, Class I shares returned 9.92% and Class Z shares returned 9.90%. 1 The funds benchmark, the Barclays Capital Municipal Bond Index, which, unlike the fund, does not include securities rated below investment grade, produced a 4.13% total return. 2 Municipal bonds generally rallied over the reporting period amid robust demand for a limited supply of securities. The funds returns were higher than its benchmark. The Funds Investment Approach The fund primarily seeks high current income exempt from federal income tax. Secondarily, the fund may seek capital appreciation to the extent consistent with its primary goal. To pursue its goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax. The fund normally invests at least 50% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus. Municipal bonds rated below investment grade (BB/Ba or lower) are commonly known as high yield or junk bonds.The fund may invest up to 50% of its assets in higher-quality municipal bonds rated AAA/Aaa to A, or the unrated equivalent as determined by Dreyfus. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for the funds portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, gen- eral obligation, and revenue, based on their apparent relative val- ues.The fund seeks to invest in several of these sectors. Municipal Bonds Rebounded with U.S. Economy The reporting period began in the wake of the deepest and most prolonged recession since the 1930s. Although the U.S. economy returned to growth during the third quarter of 2009, the pace of economic improvement proved to be slower than historical averages. As had been the case since early 2009, the municipal bond rally was fueled by changing investor sentiment as government and monetary authorities aggressive remedial measures gained traction.The American Recovery and Reinvestment Act of 2009 helped revive economic activity, and massive purchases of mortgage- and asset-backed securities bolstered the credit markets. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand for tax-exempt securities intensified as investors sought alternatives to low yielding money market funds. Despite evidence of economic improvement nationally, most states continued to struggle with budget shortfalls as tax revenues declined while demand for services intensified. In light of the sub-par economic recovery, the Federal Reserve Board left short-term interest rates unchanged throughout the reporting period in a historically low range between 0% and 0.25%. In this environment, gains were particularly strong for lower-rated, higher-yielding municipal bonds, which rebounded from depressed levels reached during the downturn. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its holdings of corporate-backed municipal bonds issued on behalf of airlines, indus- 4 trial development projects and the states settlements of litigation with U.S. tobacco companies. Conversely, due to credit concerns, we maintained underweighted exposure to general obligation bonds issued by state governments. We took advantage of recovering market liquidity to sell lower-rated bonds that had reached richer valuations.When redeploying the proceeds, we attempted to upgrade the funds overall credit quality by purchasing bonds rated BBB, the lowest investment-grade rating category. Given steep yield differences along the markets maturity spectrum, the fund benefited from its focus on longer-term securities, which gained value as they gradually moved closer to final maturity. Supply-and-Demand Factors May Remain Favorable Although high yield municipal bonds appeared to be fairly valued as of the reporting periods end, we remain optimistic regarding their long-term prospects. Demand seems likely to remain robust as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low. Of course, we are prepared to adjust our strategies as market conditions change. March 15, 2010 1 Total return includes reinvestment of dividends and any capital gains paid. It includes the maximum initial sales charges in the case of Class A shares, and the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Class Z and Class I shares are not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus HighYield Municipal Bond Fund from September 1, 2009 to February 28, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2010 Class A Class C Class I Class Z Expenses paid per $1,000  $ 5.15 $ 9.18 $ 3.90 $ 4.32 Ending value (after expenses) $1,097.80 $1,092.70 $1,099.20 $1,099.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2010 Class A Class C Class I Class Z Expenses paid per $1,000  $ 4.96 $ 8.85 $ 3.76 $ 4.16 Ending value (after expenses) $1,019.89 $1,016.02 $1,021.08 $1,020.68  Expenses are equal to the funds annualized expense ratio of .99% for Class A, 1.77% for Class C, .75% for Class I and .83% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.4% Rate (%) Date Amount ($) Value ($) Alabama1.0% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,156,575 Alaska.7% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 2,000,000 1,612,760 Arizona5.4% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,414,780 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,167,248 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,342,700 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 1,150,000 1,150,644 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.25 9/1/30 2,800,000 2,768,780 California8.4% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,165,340 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 2,105,000 2,194,041 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,499,160 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 985,000 882,442 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 3,300,000 2,890,239 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,099,970 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 4,750,000 3,661,680 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,000,000 1,474,740 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,099,780 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 609,942 Colorado2.6% Colorado Educational and Cultural Facilities Authority, Independent School Improvement Revenue (Vail Christian High School Project) 5.50 6/1/37 2,000,000 b,c 1,191,840 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,500,000 2,748,480 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,532,898 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) El Paso County, SFMR (Collateralized: FNMA and GNMA) 6.20 11/1/32 295,000 299,844 Connecticut1.3% Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,200,000 1,202,928 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,735,000 1,734,879 District of Columbia1.8% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 1,995,000 2,123,658 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 1,095,000 1,170,369 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 11,560,000 a 449,106 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 220,000 217,741 Florida1.4% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 c 963,860 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 b 1,999,280 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia1.5% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,599,645 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,665,000 1,674,823 Idaho1.8% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 4,000,000 4,002,400 Illinois5.2% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.00 10/1/33 370,000 389,554 Harvey, GO 5.63 12/1/32 4,000,000 3,675,400 Illinois Finance Authority, MFHR (DeKalb Supportive Living Facility Project) 6.10 12/1/41 2,750,000 2,142,855 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 3,000,000 2,659,950 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline Supportive Living Facility Project) 6.00 12/1/41 1,000,000 754,230 Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 7.00 12/1/42 2,000,000 1,740,060 Indiana1.0% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 4.90 1/1/16 2,000,000 2,126,140 Kansas1.2% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 670,000 695,755 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kansas (continued) Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 1,815,000 1,923,954 Kentucky.5% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 1,070,000 1,090,095 Louisiana6.2% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 4,065,259 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,114,640 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 c 2,844,160 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 2,530,000 2,529,823 Maryland2.7% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,022,460 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 3,000,000 3,443,940 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 6.00 1/1/28 1,400,000 1,428,812 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts.7% Massachusetts Health and Educational Facilities Authority, Revenue (Fisher College Issue) 5.13 4/1/30 1,780,000 1,536,069 Michigan6.0% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,642,701 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,804,545 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,669,500 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,985,000 3,532,981 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,360,960 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 2,500,000 2,100,400 Minnesota1.6% Cottage Grove, Subordinate Senior Housing Revenue (Presbyterian Home and Services/Cottage Grove, Inc. Project) 6.00 12/1/46 1,500,000 1,401,345 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.50 10/1/47 2,000,000 2,021,300 Mississippi1.5% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 1,500,000 1,499,865 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Mississippi (continued) Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,735,000 1,816,875 Missouri1.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.63 12/1/28 2,500,000 2,520,925 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.50 3/1/31 420,000 448,909 Nevada1.3% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,792,010 New Hampshire.7% New Hampshire Health and Education Facilities Authority, Revenue (The Memorial Hospital Issue) 5.25 6/1/36 1,900,000 1,608,825 New Jersey3.4% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 858,370 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 3,070,000 3,055,540 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 5.50 7/1/19 425,000 388,297 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,499,370 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 1,700,000 1,334,109 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 208,240 New Mexico.8% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 1,000,000 1,000,510 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 625,000 670,606 New York2.3% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,500,000 1,517,115 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 3,625,320 North Carolina.9% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 1,000,000 1,037,580 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 987,250 Ohio1.0% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,000,000 1,047,910 Ohio Air Quality Development Authority, PCR (FirstEnergy Generation Corporation Project) 5.63 6/1/18 1,000,000 1,069,300 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Oklahoma.7% Oklahoma Development Finance Authority, SWDR (Waste Management of Oklahoma, Inc. Project) 7.00 12/1/10 1,500,000 1,534,995 Oregon.5% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,010,020 Other State.5% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 c 1,112,480 Pennsylvania4.8% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 5,000,000 4,609,100 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,723,900 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,034,070 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 6.00 7/1/42 1,500,000 1,436,040 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,711,503 Rhode Island.9% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,910,560 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee2.7% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 1,500,000 1,469,235 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.00 2/1/23 1,730,000 1,705,486 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 5.00 10/1/25 425,000 374,841 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 6.00 10/1/35 2,800,000 2,395,008 Texas11.2% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 6,000,000 4,785,360 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 1,000,000 c 679,460 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 2,500,000 1,133,700 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 1,000,000 1,002,300 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 6.00 11/1/14 3,900,000 3,540,186 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 9.00 5/1/15 1,640,000 1,618,434 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,000,200 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,314,665 Mission Economic Development Corporation, SWDR (Allied Waste North America, Inc. Project) 5.20 4/1/18 1,500,000 1,503,930 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,261,492 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,876,046 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 1,965,262 Virginia1.7% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 3,000,000 3,632,550 Washington2.2% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,585,000 1,268,967 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,117,230 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,417,284 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,029,487 West Virginia1.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 1,838,000 The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 1,405,000 1,351,441 Wisconsin2.1% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 1,920,000 2,071,872 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.38 6/1/12 2,300,000 d 2,582,532 Wyoming.4% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,000,000 930,950 U.S. Related5.9% Government of Guam, GO 6.75 11/15/29 1,500,000 1,590,840 Government of Guam, LOR (Section 30) 5.38 12/1/24 1,500,000 1,520,925 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 2,058,900 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,041,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,001,100 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,099,740 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 5.00 10/1/29 1,205,000 1,156,945 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note Cruzan Project) 6.00 10/1/39 500,000 505,050 Total Investments (cost $228,326,483) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Non-income producingsecurity in default. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities had a total market value of $6,791,800 or 3.1% of net assets. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 20 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 7.5 AA Aa AA 1.5 A A A 12.6 BBB Baa BBB 37.6 BB Ba BB 11.5 B B B 1.7 CCC Caa CCC 2.9 Not Rated e Not Rated e Not Rated e 24.7  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 228,326,483 217,730,322 Cash 3,000 Interest receivable 3,650,267 Receivable for shares of Common Stock subscribed 313,405 Prepaid expenses 37,563 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 169,601 Payable for investment securities purchased 1,350,017 Payable for shares of Common Stock redeemed 1,182,297 Accrued expenses 73,556 Net Assets ($) Composition of Net Assets ($): Paid-in capital 251,591,442 Accumulated undistributed investment incomenet 242,053 Accumulated net realized gain (loss) on investments (22,278,248) Accumulated net unrealized appreciation (depreciation) on investments (10,596,161) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Z Net Assets ($) 64,507,993 31,159,035 5,422,586 117,869,472 Shares Outstanding 5,666,320 2,733,920 476,970 10,346,203 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended February 28, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 663,681 Shareholder servicing costsNote 3(c) 183,873 Distribution/Service Plan feesNote 3(b) 168,011 Registration fees 31,758 Professional fees 31,598 Prospectus and shareholders reports 10,245 Directors fees and expensesNote 3(d) 7,906 Custodian feesNote 3(c) 7,535 Loan commitment feesNote 2 853 Interest expenseNote 2 96 Miscellaneous 10,567 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (514) Lessreduction in fees due to earnings creditsNote 1(b) (2,144) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (5,725,536) Net unrealized appreciation (depreciation) on investments 20,180,641 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 a Operations ($): Investment incomenet 6,125,181 12,496,282 Net realized gain (loss) on investments (5,725,536) (12,349,783) Net unrealized appreciation (depreciation) on investments 20,180,641 (16,157,681) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,745,581) (3,033,186) Class C Shares (704,161) (1,488,972) Class I Shares (92,333) (791) Class Z Shares (3,341,053) (7,806,483) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 20,379,029 26,423,071 Class C Shares 3,526,772 9,976,822 Class I Shares 5,886,983 18,061 Class Z Shares 4,738,199 25,304,197 Dividends reinvested: Class A Shares 1,254,596 1,911,979 Class C Shares 360,040 621,136 Class I Shares 266 272 Class Z Shares 2,738,997 6,371,861 Cost of shares redeemed: Class A Shares (20,266,142) (22,300,528) Class C Shares (4,364,957) (8,115,159) Class I Shares (600,677)  Class Z Shares (20,792,363) (42,427,250) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 211,401,185 241,957,337 End of Period Undistributed investment incomenet 242,053  24 Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 a Capital Share Transactions: Class A Shares sold 1,810,301 2,591,158 Shares issued for dividends reinvested 111,257 188,934 Shares redeemed (1,793,530) (2,154,039) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 314,447 972,856 Shares issued for dividends reinvested 31,880 61,434 Shares redeemed (388,418) (806,841) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 528,530 1,919 Shares issued for dividends reinvested 24 27 Shares redeemed (53,530)  Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 422,071 2,455,589 Shares issued for dividends reinvested 242,614 631,205 Shares redeemed (1,856,221) (4,164,335) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering Class I shares on December 15, 2008. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2010 Year Ended August 31, Class A Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 10.64 12.05 12.90 13.63 Investment Operations: Investment incomenet b .31 .65 .66 .28 Net realized and unrealized gain (loss) on investments .72 (1.41) (.86) (.72) Total from Investment Operations 1.03 (.76) (.20) (.44) Distributions: Dividends from investment incomenet (.29) (.65) (.65) (.29) Net asset value, end of period 11.38 10.64 12.05 12.90 Total Return (%) c 9.78 d (5.80) (1.67) 1.57 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 e 1.02 1.02 1.27 e Ratio of net expenses to average net assets f .99 e 1.02 1.02 1.27 e Ratio of interest and expense related to floating rate notes issued to average net assets  .00 g .05 .23 e Ratio of net investment income to average net assets 5.51 e 6.40 5.28 4.51 e Portfolio Turnover Rate 10.41 d 28.94 76.05 55.80 Net Assets, end of period ($ x 1,000) 64,508 58,931 59,169 27,948 a From March 15, 2007 (commencement of initial offering) to August 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. 26 Six Months Ended February 28, 2010 Year Ended August 31, Class C Shares (Unaudited) 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 10.66 12.06 12.91 13.63 Investment Operations: Investment incomenet b .27 .57 .57 .23 Net realized and unrealized gain (loss) on investments .72 (1.41) (.87) (.71) Total from Investment Operations .99 (.84) (.30) (.48) Distributions: Dividends from investment incomenet (.25) (.56) (.55) (.24) Net asset value, end of period 11.40 10.66 12.06 12.91 Total Return (%) c 9.27 d (6.45) (2.43) 1.27 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.77 e 1.80 1.80 1.99 e Ratio of net expenses to average net assets f 1.77 e 1.80 1.80 1.99 e Ratio of interest and expense related to floating rate notes issued to average net assets  .00 g .05 .23 e Ratio of net investment income to average net assets 4.76 e 5.63 4.53 3.69 e Portfolio Turnover Rate 10.41 d 28.94 76.05 55.80 Net Assets, end of period ($ x 1,000) 31,159 29,579 30,730 9,397 a From March 15, 2007 (commencement of initial offering) to August 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2010 Year Ended Class I Shares (Unaudited) August 31, 2009 a Per Share Data ($): Net asset value, beginning of period 10.63 9.15 Investment Operations: Investment incomenet b .35 .49 Net realized and unrealized gain (loss) on investments .70 1.46 Total from Investment Operations 1.05 1.95 Distributions: Dividends from investment incomenet (.31) (.47) Net asset value, end of period 11.37 10.63 Total Return (%) c 9.92 21.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .78 1.17 Ratio of net expenses to average net assets d .75 .75 Ratio of net investment income to average net assets d 5.80 6.69 Portfolio Turnover Rate 10.41 c 28.94 Net Assets, end of period ($ x 1,000) 5,423 21 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 28 Six Months Ended February 28, 2010 Year Ended August 31, Class Z Shares (Unaudited) 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 10.65 12.05 12.91 13.34 12.50 Investment Operations: Investment incomenet c .32 .67 .67 .63 .57 Net realized and unrealized gain (loss) on investments .73 (1.41) (.87) (.39) .82 Total from Investment Operations 1.05 (.74) (.20) .24 1.39 Distributions: Dividends from investment incomenet (.31) (.66) (.66) (.63) (.55) Dividends from net realized gain on investments    (.04)  Total Distributions (.31) (.66) (.66) (.67) (.55) Net asset value, end of period 11.39 10.65 12.05 12.91 13.34 Total Return (%) 9.90 d (5.64) (1.59) 1.65 11.35 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 e .85 .97 1.24 1.24 e Ratio of net expenses to average net assets .83 e,f .84 .97 f 1.24 f 1.18 e Ratio of interest and expense related to floating rate notes issued to average net assets  .00 g .05 .23 .07 e Ratio of net investment income to average net assets 5.74 e 6.59 5.32 4.62 4.68 e Portfolio Turnover Rate 10.41 d 28.94 76.05 55.80 74.52 Net Assets, end of period ($ x 1,000) 117,869 122,871 152,058 126,390 80,330 a The fund commenced offering three classes of shares on March 15, 2007.The existing shares were redesignated Class Z and the fund added Class A and Class C shares. b From September 30, 2005 (commencement of operations) to August 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus High Yield Municipal Bond Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The funds investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 400 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 30 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investment in Securities: Municipal Bonds  217,730,322  32 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $7,748,638 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2009. If not applied, $715,251 of the carryover expires in fiscal 2016 and $7,033,387 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2009 was as follows: tax exempt income $12,325,036 and ordinary income $4,396.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 34 lion unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2010 was approximately $14,400, with a related weighted average annualized interest rate of 1.36%. NOTE 3Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager had undertaken from September 1, 2009 through February 28, 2010 to reduce the expenses paid by Class I shares, to the extent that Class I shares aggregate annual expenses do not exceed an annual rate of .75% of the value of the average daily net assets of Class I shares.The reduction in expenses for Class I shares, pursuant to the undertaking, amounted to $514 during the period ended February 28, 2010. During the period ended February 28, 2010, the Distributor retained $12,105 from commissions earned on sales of the funds Class A shares and $3,436 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended February 28, 2010, Class C shares were charged $115,998, pursuant to the Plan. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under the Service Plan (the Service Plan) adopted pursuant to Rule 12b-1 under the Act, Class Z shares reimburses the Distributor for distributing their shares and servicing shareholder accounts at an annual rate of .25% of the value of the average daily net assets of Class Z shares. During the period ended February 28, 2010, Class Z shares were charged $52,013, pursuant to the Service Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A and Class C shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2010, Class A and Class C shares were charged $82,501 and $38,666, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2010, the fund was charged $24,161 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2010, the fund was charged $2,144 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. 36 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2010, the fund was charged $7,535 pursuant to the custody agreement. During the period ended February 28, 2010, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $101,169, Rule 12b-1 distribution plan fees $25,849, shareholder services plan fees $18,500, custodian fees $7,900, chief compliance officer fees $6,124 and transfer agency per account fees $10,061, which are offset against an expense reimbursement currently in effect in the amount of $2. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the funds exchange privilege. During the period ended February 28, 2010, there were no redemption fees charged and retained by the fund. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2010, amounted to $24,106,530 and $22,444,769, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and dis- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) closures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. At February 28, 2010, accumulated net unrealized depreciation on investments was $10,596,161, consisting of $8,999,199 gross unrealized appreciation and $19,595,360 gross unrealized depreciation. At February 28, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 38 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered the re-approval of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds management fee and The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in these reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance for various periods ended September 30, 2009, as well as total return performance for various periods ended September 30, 2009 and yield performance for one-year periods ended September 30th for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper.The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Manager also provided a comparison of the funds total return to the funds Lipper category average return for each of the past three calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of September 30, 2009. The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median and that the funds actual management fee and total expense ratio (based on Class Z shares) each was higher than the respective Expense Group and Expense Universe medians. With respect to the funds performance, because the funds Class A shares have only two years of performance history, the Board also reviewed performance results for the funds Class Z shares, which is the funds oldest share class. The Board noted that Class Z shares of the fund achieved total returns lower than the Performance Group median, and total returns higher than the Performance Universe 40 median, for each reported time period up to 4 years.The Board noted that Class A shares performance was lower than that of Class Z shares, and lower than the Performance Group median for each reported time period up to 2 years. The Board further noted that the total return for Class A shares approximated the Performance Universe median for the 1-year period and was higher than the Performance Universe median for the 2-year period. On a yield performance basis, the Board noted that the 1-year yield performance for Class Z shares for the past four annual periods was higher than the Performance Group and Performance Universe medians for each of the two most recent annual periods (with Class A shares achieving the same results), and lower than these medians for the two later annual periods. The Board received a presentation from the funds portfolio manager on the funds investment decision-making process and strategy over the past year, and the material factors that affected the funds relative total return performance over the past year.The Board also noted the portfolio managers long-term track record in managing municipal bond funds generally, including higher yield funds, and the funds generally competitive yield performance results.The Board also noted the funds higher total return rankings in prior periods. Representatives of the Manager noted that there were no similarly managed mutual funds, institutional separate accounts, or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies and, as to mutual funds only, reported in the same Lipper category, as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board considered information, previously provided and discussed, prepared by an independent consulting firm The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year,and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management 42 Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board noted the funds generally competitive yield performance, the portfolio managers overall experience and expertise in manag- ing higher yield municipal bond funds. The Board also noted the funds investment decision-making process and the portfolio strategy that impacted the funds relative total return performance over the past year, and the portfolio managers expectations for improvement. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Holders of Class Z call 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: April 22, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
